Citation Nr: 1232948	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits, to include service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to November 1952.  The Veteran died on December [redacted], 2002.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified before the undersigned Acting Veterans Law Judge at a Board Videoconference hearing in April 2009.  A transcript of the hearing has been associated with the claims file.

In June 2009 and February 2011, the Board remanded this case for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Prior to his death, the Veteran had argued that his heart condition, including atrial fibrillation, was caused by his in-service malaria and made worse by VA doctors during his post-service surgeries.  In this way, he advanced two theories of entitlement: direct service connection due to in-service malaria, and entitlement to compensation under 38 U.S.C.A. § 1151.  Since the Veteran's death, the appellant has likewise advanced these two theories of entitlement.  Her claim of entitlement to DIC under 38 U.S.C. § 1151 was denied in a January 2004 rating decision.  In her March 2006 VA Form 9, the appellant stated her intention not to pursue an appeal on that claim, but rather to seek service connection for the Veteran's cause of death due to malaria.  In that way, her appeal was not perfected with regard to the 38 U.S.C. § 1151 issue.

As such, the record raises a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veterans death.  This claim was previously denied and the question of whether new and material evidence has been received that is sufficient to reopen the matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran died in December 2002, at the age of 70; the immediate cause of the Veteran's death as shown on the death certificate was congestive heart failure due to, or as a consequence of atrial fibrillation.  No other conditions were identified as significant in contributing to the Veteran's death.  No autopsy was performed.

2.  At the time of his death, the Veteran was not service connected for any disability; however, he was posthumously granted service connection for residuals of malaria.

3.  The record evidence establishes that congestive heart failure and atrial fibrillation noted many years after service is not related to the Veteran's military service or his service-connected residuals of malaria.

4.  No disease or injury of service origin contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.309(e), 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in December 2002.  His death certificate lists congestive heart failure due to, or as a consequence of atrial fibrillation as the cause of death.  An autopsy was not performed.

Analysis

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of his death, the Veteran was not service connected for any disability.  In a December 2010 rating decision, however, he was posthumously awarded service connection for residuals of malaria.  The Veteran was not service connected for congestive heart failure or atrial fibrillation, the conditions implicated in his death certificate, at the time of his death and has not been subsequently awarded service connection for either condition.  Thus, the Board will address whether the Veteran was entitled to service connection for congestive heart failure and/or atrial fibrillation due to malaria.

Direct service connection requires (1) competent and credible evidence of a disability; (2) competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The treatment records and the death certificate establish the disability of atrial fibrillation and, ultimately, congestive heart failure.  Likewise, the May 1951 private treatment record from the Veteran's furlough during service shows a diagnosis of malaria during his military service.  Thus, the remaining concern is whether a medical nexus exists between the Veteran's in-service malaria and his fatal congestive heart failure and/or atrial fibrillation.  

As above, the Board remanded this claim in June 2009, specifically so that VA  could provide a medical opinion on whether the Veteran's now service-connected residuals of malaria caused or contributed materially and substantially to his cause of death.  Such an opinion was obtained in August 2009.  Specifically, the examiner opined that it was less likely than not that the Veteran's residuals of malaria and chemical burns to the face and arms were incurred during military service or caused or contributed materially and substantially to his atrial fibrillation and/or congestive heart failure.  

However, as was noted in the February 2011 Board remand, the August 2009 opinion was based on an inaccurate medical history in that it stated that the Veteran had not had a recurrence of malaria after his separation from service, in contrast to the medical history of record which suggested a recurrence in 1983.  As such, the Board again remanded this case in February 2011 to obtain an opinion based on an accurate medical history.  Such an opinion was obtained in March 2011.  Significantly, the March 2011 examiner opined that it was less likely than not that the atrial fibrillation and congestive heart failure that caused the Veteran's death was caused by or the result of his malaria during military service.  This opinion was accompanied by a detailed rationale addressing the medical history of record addressing the onset of the Veteran's symptoms and the medical literature related to the cause of his death.  Specifically, this physician explained the progression of the Veteran's heart condition from mitral stenosis to atrial fibrillation to congestive heart failure.  This examiner further noted that the usual cause of mitral stenosis, which was the Veteran's initial cardiac pathology, is rheumatic fever, as the notation by the 1979 cardiologist of "probably rheumatic etiology" suggests.  Acknowledging the evidence submitted by the Veteran's treating physician, childhood friend, and widow denying a history of rheumatic fever, the March 2011 examiner noted that it is not unusual for an individual to not recall having rheumatic fever as a child.  

Moreover, the Board notes that the appellant has stated that she has been unable to obtain a positive private medical opinion.  See Statement dated May 2009.  Even if the Board were to accept her representative's argument that the reference to rheumatic fever renders the March 2011 opinion inaccurate, there is still no competent and credible evidence of a causal connection between the Veteran's atrial fibrillation and/or congestive heart failure and his in-service malaria.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The appellant has not alleged, nor does the evidence suggest that the Veteran's heart disease began during his military service.  Thus, continuity of symptomatology has not been established, either by the clinical record, or by the lay statements of record.

The appellant, like the Veteran before her, has expressed her belief that the Veteran's fatal heart disease was caused by malaria contracted during service.  A lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence of record shows that the Veteran was diagnosed with heart disease in 1979, nearly 30 years after he left service.  Thus, the question of causation of the Veteran's heart disease extends beyond an immediately observable cause-and-effect relationship.  Absent a continuity of symptomatology, it would require medical expertise to say that the fatal disability was the result of the in-service malaria.  There is no evidence that the appellant possesses, or the Veteran prior to his death possessed, this expertise.  Hence, these lay opinions are not deemed competent.  38 C.F.R. § 3.159(a) (defining what evidence a lay person is competent to provide).

For the reasons provided above, the preponderance of evidence is against the appellant's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) 

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.

Here, the appellant was sent a letter in February 2007 that provided her with the evidence and information necessary to reopen the claim for entitlement to DIC based on 38 U.S.C. § 1151, including informing the appellant of the bases for the denial in the prior decision and a description of the type of evidence that would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  At that time, the Veteran had not yet been service connected for any disability, but the appellant had claimed entitlement to DIC based on the cause of death due to cardiac damage from malaria.  Thus, the February 2007 letter also informed the appellant of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, such as malaria.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In a December 2010 rating decision, the Veteran was posthumously granted service connected for residuals of malaria.  No additional Hupp-compliant notice reflecting this service connected disability was issued.  However, as the previous notice letter in February 2007 addressed the requirements for a successful DIC claim based on a not yet service connected disability, such as malaria, the Board finds that any failure to provide additional notice subsequent to the grant of service connected for residuals of malaria was harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the present case, the notice error at issue did not affect the essential fairness of the adjudication.  Indeed, from the aggregate of the communications provided to the appellant, a reasonable person should have been able to understand what evidence was necessary to substantiate the claim, even in light of the newly-service connected disability.  Furthermore, she was afforded the opportunity to present testimony in support of her claim.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim. Overton v. Nicholson, 20 Vet. App. 427 (2006).  For all of these reasons, it is determined that the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Therefore, the notice deficiency here constitutes harmless error and does not unfairly prejudice the appellant.  Thus, no additional development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The Board observes that the Veteran's service treatment records were destroyed in the St. Louis fire in 1973.  In conjunction with his earlier claims, the Veteran was notified of the same and offered the opportunity to supplement the record with his own copies of service treatment records.  See e.g., July 2002 notice letter.  Ultimately the Veteran was able to produce a private treatment record dated May 1951 indicating that he had suffered from malaria during his military service.  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided by the appellant at an April 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.

In compliance with the Board's June 2009 remand, VA provided a medical opinion on whether the Veteran's service connected residuals of malaria caused or contributed materially and substantially to his cause of death.  See August 2009 VA Opinion.  However, as above, this opinion was based on an inaccurate medical history in that it stated that the Veteran had not had a recurrence of malaria after his separation from service, in contrast to the medical history of record which suggested a recurrence in 1983.  As such, the Board again remanded this case in February 2011 to obtain an opinion based on an accurate medical history.  A March 2011 chart review was perform pursuant to that remand and a new opinion was issued.   This opinion reviewed the evidence of record and acknowledged the later recurrence of malaria.  The VA examiner then offered an opinion as to the etiology of the Veteran's cause of death, accompanied by a rationale that cited relevant medical literature.  Therefore, this opinion is adequate for VA purposes.  

The Board notes that the June 2009 remand also instructed the Appeals Management Center (AMC) to undertake any additional development deemed appropriate to include issuance of Hupp-compliant notice.  As noted above, additional Hupp notice was not issued after the grant of service connection for residuals of malaria.  However, as explained above, failure to provide additional Hupp notice is deemed harmless error.  Thus VA has substantially complied with the June 2009 and February 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and elicited information regarding the appellant's contentions.  Ultimately the claim was remanded for a medical opinion.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Dependency and Indemnity Compensation (DIC) benefits, to include service connection for cause of the Veteran's death, are denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


